TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00443-CV


                                         L. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-13-0052-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant L.R. filed her notice of appeal on July 14, 2014.           The appellate

record was complete August 1, 2014, making appellant=s brief due August 21, 2014. On

August 19, 2014, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than September 2, 2014. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 20, 2014.

Before Chief Justice Jones, Justices Rose and Goodwin